Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
JACKSON DIVISION

 

CRUM & FORSTER SPECIALTY
INSURANCE COMPANY AND SENECA

SPECIALTY INSURANCE COMPANY, OCT 15 2019

 

SOUTHERN DISTRICT OF MISSISSIP>)
FILED

 

 

ARTHUR JOHNSTON
BY

 

Plaintiffs,
V.
KREUNEN CONSTRUCTION, INC. AND

THE AMAZING CHURCH OF GOD IN
CHRIST, INC.,

GR UGR WGP UG? UO? UG UG? UG? OD UGD UG UGD UGD

Defendants.

PLAINTIFFS' ORIGINAL COMPLAINT FOR DECLARATORY RELIEF
TO THE HONORABLE JUDGE OF THIS COURT:

COME NOW, Plaintiffs Crum & Forster Specialty Insurance Company And Seneca
Specialty Insurance Company (“Plaintiffs”) and would respectfully show this Court as follows:

k.
PARTIES

i Plaintiff Crum & Forster Specialty Insurance Company (“C&F Specialty”) is a
corporation organized under the laws of the State of Delaware with its statutory home office in
Wilmington, Delaware.

2. Plaintiff Seneca Specialty Insurance Company (“Seneca”) is a corporation
organized under the laws of the State of Delaware with its principal place of business in New
York City, New York.

3. Defendant Kreunen Construction, Inc. (“Kreunen”) is a corporation organized

under the laws of the State of Mississippi, with its principal place of business in Olive Branch,

DEPUTY

 

 

CIVIL ACTION NO. 3°L9.CV L8i- DPT-FKE
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 2 of 14

Mississippi. Kreunen may be served through its registered agent for service of process, Kim
Kreunen, at 6855 Crumpler Boulevard, Suite 201, Olive Branch, Mississippi 38654.

4. Defendant Amazing Institutional Church of God in Christ, Inc. (“Church”) is a
non-profit corporation organized under the laws of the State of Mississippi. Upon information
and belief, the principal office of the Church is located at 2603 West Capitol Street, Jackson,
Mississippi. The Church may be served through Pastor Marcus Butler at 2603 West Capitol
Street, Jackson, Mississippi or wherever he may be located.

Il.
JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over the issues in this lawsuit, as the
bases for Plaintiffs’ claims are under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et
seq. and Federal Rule of Civil Procedure 57.

| 6. This Court has diversity jurisdiction over the parties, as complete diversity exists
between the Plaintiffs and the Defendants, and the amount-in-controversy exceeds $75,000,
exclusive of interests and costs.

7. Venue is proper in this District, pursuant to 28 U.S.C. § 1391, because a
substantial part of the events or omissions giving rise to the claim occurred in this District.

Ill.
FACTUAL ALLEGATIONS

8. Plaintiffs’ Complaint for Declaratory Relief arises out of a lawsuit pending
between the Defendants, styled Amazing Institutional Church of God in Christ, Inc. v. Kreunen
Construction, Inc., Docket No. 17-391 (In the Circuit Court of the First Judicial District of Hinds

County, Mississippi) (“the Underlying Lawsuit”).
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 3 of 14

9. In the Underlying Lawsuit, the Church, as the Underlying Plaintiff, has asserted
claims against Kreunen, as the Underlying Defendant, for negligence, breach of contract and
breach of implied warranty. The following factual allegations are taken from the Church’s
Original Complaint: In 2013, the Church sustained hail damage to the roof of its building at
2603 W. Capitol Street, Jackson, Mississippi. In 2014, the Church hired Kreunen to replace the
damaged roof. The Church paid Kreunen at least $193,777.44 for the replacement/repair of the
roof.

10. The Church alleges that Kreunen performed work on the roof but failed to ever
complete the roof replacement/repair. The Church has suffered with leaks and damaged
structures. After Kreunen finished work on the roof, the Church hired John Perkins to perform a
Roof Assessment & Core Analysis (“Report”). The Report, attached as Exhibit A to the
Church’s Original Complaint, was dated October 4, 2016. The Report noted several critical
needs, including repair and replacement of certain portions of the roof. The roof’s critical needs
included, but were not limited to, remedying the following issues: (1) the open fascia around a
portion of the roof is allowing water entry; (2) the perimeter coping is allowing water to enter the
wall cavity; (3) the membrane has punctures and issues with open edges, and also needs new
sloped insulation crickets to be installed; and (4) repairs are needed to copings and ornamental
corer stones.

11. The Church alleges that Kreunen has been repeatedly notified of the issues with
the continuing problems with the roof and has failed to fix and/or repair all of these defects. The
Church seeks to recover compensatory and punitive damages, its attorneys’ fees, and other relief

to which it may be entitled. Although the Church’s Complaint does not allege a specific ad
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 4 of 14

damnum, upon information and belief the Church has never sought less than $1.5 million in
damages.

12. Seneca issued Policy No. BAG-1044178 (“the Seneca Policy”) to Kreunen. The
Seneca Policy incepted on February 15, 2016 and expired on February 15, 2017. The limits of
the Seneca Policy are $1 million per each occurrence, subject to a $2 million general aggregate
limit and a $2 million products/completed operations aggregate limit.

13.  C&F Specialty issued Policy No. BAK-22347 (“the C&F Specialty Policy”) to
Kreunen. The C&F Specialty Policy incepted on February 15, 2017 and expired on February 15,
2018. The limits of the C&F Specialty Policy are $1 million per each occurrence, subject to a $2
million general aggregate limit and a $2 million products/completed operations aggregate limit.

14. — Upon information and belief, the Church filed the Underlying Lawsuit on or about
June 30, 2017. Kreunen was served with the Underlying Lawsuit and tendered the defense of the
Lawsuit to Seneca. In a letter dated September 27, 2017, Seneca confirmed that it would defend
Kreunen against the claims asserted in the Underlying Lawsuit.

15. As the parties have engaged in discovery in the Underlying Lawsuit, Seneca and
C&F Specialty have become aware of coverage defenses that may preclude coverage for
Kreunen in whole or in part for the Church’s claims. In particular, a significant portion of the
Church’s alleged damages include the cost of remediating the property of mold contamination.
Additionally, upon information and belief, it appears that Kreunen knew of some or all of the
alleged “property damage” complained of by the Church prior to the inception of the C&F
Specialty and Seneca Policies. Furthermore, upon information and belief, Kreunen inserted a

condition in its contract with the Church in which Kreunen agreed to pay the Church’s attorneys’
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 5 of 14

fees in the event that a dispute arose concerning Kreunen’s work, and the Church was the
prevailing party.

IV.
COMPLAINT FOR DECLARATORY RELIEF

16. | C&F Specialty and Seneca reassert and incorporate by reference each and every
allegation contained in paragraphs 1 — 15 above, as if fully set forth herein.

17. An actual controversy has arisen and exists between the Plaintiffs and the
Defendants regarding whether Plaintiffs are obligated to indemnify the Defendants with respect
to the claims asserted in the Underlying Lawsuit under the C&F Specialty and Seneca Policies.

18. | C&F Specialty and Seneca desire judicial determination and declaration of their
rights and duties with respect to their policies.

A. Known Loss/Loss-in-Progress

19, The pertinent insuring agreements to the C&F Specialty and Seneca Policies state
in relevant part as follows:

SECTION I - COVERAGES

COVERAGE A - BODILY INJURY AND PROPERTY
DAMAGE LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated to pay as
damages because of “bodily injury” or “property damage” to which this
insurance applies. We will have the right and duty to defend the insured
against any “suit” seeking those damages. However, we will have no duty to
defend the insured against any “suit” seeking damages for “bodily injury” or
“property damage” to which this insurance does not apply. We may, at our
discretion, investigate any “occurrence” and settle any claim or “suit” that
may result. But:

(1) The amount we will pay for damages is limited as described in
Section III — Limits Of Insurance; and
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 6 of 14

(2) Our right and duty to defend ends when we have used up the
applicable limit of insurance in the payment of judgments or
settlements under Coverages A or B or medical expenses under
Coverage C.

No other obligation or liability to pay sums or perform acts or services
is covered unless explicitly provided for under Supplementary
Payments — Coverages A and B.

b. This insurance applies to “bodily injury” and “property damage” only if:

(1) The “bodily injury” or “property damage” is caused by an
“occurrence” that takes place in the “coverage territory”;

(2) The “bodily injury” or “property damage” occurs during the policy
period; and

(3) Prior to the policy period, no insured listed under Paragraph 1. of
Section II — Who Is An Insured and no “employee” authorized by
you to give or receive notice of an “occurrence” or claim, knew
that the “bodily injury” or “property damage” had occurred, in
whole or in part. If such a listed insured or authorized “employee”
knew, prior to the policy period, that the “bodily injury” or
“property damage” occurred, then any continuation, change or
resumption of such “bodily injury” or “property damage” during or
after the policy period will be deemed to have been known prior to
the policy period.

c. “Bodily injury” or “property damage” which occurs during the policy
period and was not, prior to the policy period, known to have occurred by
any insured listed under Paragraph 1. of Section II —- Who Is An Insured or
any “employee” authorized by you to give or receive notice of an
“occurrence” or claim, includes any continuation, change or resumption of
that “bodily injury” or “property damage” after the end of the policy
period.

d. “Bodily injury” or “property damage” will be deemed to have been known
to have occurred at the earliest time when any insured listed under
Paragraph 1. of Section IT — Who Is An Insured or any “employee”
authorized by you to give or receive notice of an “occurrence” or claim:

(1) Reports all, or any part, of the “bodily injury” or “property
damage” to us or any other insurer;

(2) Receives a written or verbal demand or claim for damages because
of the “bodily injury” or “property damage”; or
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 7 of 14

(3) Becomes aware by any other means that “bodily injury” or
“property damage” has occurred or has begun to occur.

e. Damages because of “bodily injury” include damages claimed by any
person or organization for care, loss of services or death resulting at any
time from the “bodily injury”.

20. Upon information and belief, Kreunen sent subcontractors out to the Church to
perform warranty work in response to complaints from the Church concerning alleged roof leaks
during 2015 and early 2016.

21. | Upon information and belief, Henry Kreunen himself inspected the Church in
response to the Church’s complaints of continued water intrusion and damage in March 2016.

22. ‘If it is determined that Kreunen was aware of “property damage” at the Church
allegedly or actually caused by Kreunen’s work prior to the inception of the Seneca Policy on
February 15, 2016, then this Court should declare that Seneca has no duty to indemnify Kreunen,
to the extent it is held liable to the Church for such damages.

23. If it is determined that Kreunen was aware of “property damage” at the Church
allegedly or actually caused by Kreunen’s work prior to the inception of the C&F Specialty
Policy on February 15, 2017, then this Court should declare that C&F Specialty has no duty to
indemnify Kreunen, to the extent it is held liable to the Church for such damages.

24. ‘If it is determined that Kreunen was aware of “property damage” at the Church
allegedly or actually caused by Kreunen’s work prior to the inception of the Seneca Policy

and/or the C&F Specialty Policy, then this Court should declare that Seneca and/or C&F

Specialty have no duty to indemnify Kreunen under the common-law fortuity doctrine.

B. Fungi or Bacteria Exclusion
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 8 of 14

25. The Seneca and C&F Specialty Policies contain a “Fungi and Bacteria” Exclusion
which states in relevant part as follows:
FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. Exclusions of Section I-
Coverage A- Bodily Injury And Property Damage Liability:

2. Exclusions
This insurance does not apply to:
Fungi Or Bacteria

a. “Bodily injury" or "property damage" which would not have
occurred, in whole or in part, but for the actual, alleged or
threatened inhalation of, ingestion of, contact with, exposure to,
existence of, or presence of, any "fungi" or bacteria on or within a
building or structure, including its contents, regardless of whether
any other cause, event, material or product contributed
concurrently or in any sequence to such injury or damage.

b. Any loss, cost or expenses arising out of the abating, testing for,
monitoring, cleaning up, removing, containing, treating,
detoxifying, neutralizing, remediating or disposing of, or in any
way responding to, or assessing the effects of, "fungi" or bacteria,
by any insured or by any other person or entity.

This exclusion does not apply to any "fungi" or bacteria that are, are on, or
are contained in, a good or product intended for bodily consumption.

* * *
C. The following definition is added to the Definitions Section:
"Fungi" means any type or form of fungus, including mold or mildew and

any mycotoxins, spores, scents or byproducts produced or released by
fungi.
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 9 of 14

26. C&F Specialty and Seneca seek a declaration that they are not obligated to
indemnify Kreunen to the extent it is held liable to the Church for the cost of remediating mold
damage to the Church’s property.

Cc. Contractual Liability Exclusion/Attorneys’ Fees

27. ‘In the contract with the Church, Kreunen agreed that “[i]Jf any party to this
Contract brings a cause of action against the other party arising from or relating to this Contract,
the prevailing party in such proceeding shall be entitled to recover reasonable attorneys’ fees and
costs.”

28. The C&F Specialty and Seneca Policies contain the following “Contractual
Liability” Exclusion, which states in relevant part as follows:

2. Exclusions

This insurance does not apply to:

* * *

b. Contractual Liability

Bodily injury” or “property damage” for which the insured is obligated to pay
damages by reason of the assumption of liability in a contract or agreement.

This exclusion does not apply to liability for damages:

(1) That the insured would have in the absence of the contract or
agreement; or

(2) Assumed in a contract or agreement that is an “insured contract,”
provided the “bodily injury” or “property damage” occurs
subsequent to the execution of the contract or agreement. Solely
for the purposes of liability assumed in an “insured contract”,
reasonable attorney fees and necessary litigation expenses incurred
by or for a party other than an insured are deemed to be damages
because of “bodily injury” or “property damage”, provided:

(a) Liability to such party for, or for the cost of, that party's defense
has also been assumed in the same “insured contract”; and
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 10 of 14

(b) Such attorney fees and litigation expenses are for defense of that
party against a civil or alternative dispute resolution proceeding in
which damages to which this insurance applies are alleged;

29. The Supplementary Payments Coverage under the C&F Specialty and Seneca
Policies states in relevant part as follows:

Paragraph 1 of the Supplementary Payments Coverage provides in relevant part as follows:

1. We will pay, with respect to any claim we investigate or settle, or any
“suit" against an insured we defend:

a. All expenses we incur.

b. Up to $250 for cost of bail bonds required because of accidents or
traffic law violations arising out of the use of any vehicle to which
the Bodily Injury Liability Coverage applies. We do not have to
furnish these bonds.

C. The cost of bonds to release attachments, but only for bond
amounts within the applicable limit of insurance. We do not have
to furnish these bonds.

d. All reasonable expenses incurred by the insured at our request to
assist us in the investigation or defense of the claim or "suit",
including actual loss of earnings up to $250 a day because of time
off from work.

e. All court costs taxed against the insured in the "suit". However,
these payments do not include attorneys' fees or attorneys’
expenses taxed against the insured.

f. Prejudgment interest awarded against the insured on that part of
the judgment we pay. If we make an offer to pay the applicable
limit of insurance, we will not pay any prejudgment interest based
on that period of time after the offer.

g. All interest on the full amount of any judgment that accrues after
entry of the judgment and before we have paid, offered to pay, or
deposited in court the part of the judgment that is within the
applicable limit of insurance.

These payments will not reduce the limits of insurance.
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 11 of 14

30.
duty to indemnify Kreunen in the event that Kreunen is held liable to the Church for the
Church’s attorneys’ fees, to the extent that (1) the Church’s attorneys’ fees are not damages for
purposes of the insuring agreement; (2) Kreunen assumed the liability for the Church’s

attorneys’ fees in the Contract; and/or (3) the Church’s attorneys’ fees are not covered the

C&F Specialty and Seneca seek a declaration from this Court that they have no

Supplementary Payments Coverage.

D.

31.

Costs of Repairing or Replacing Kreunen’s Defective Work

The C&F Specialty and Seneca Policies contain the following “Damage to

Property” and “Damage to Your Work” Exclusions, which state in relevant part as follows:

2.

Exclusions

This insurance does not apply to:

* * *

j. Damage To Property

“Property damage” to:

(5)That particular part of real property on which you or any
contractors or subcontractors working directly or indirectly on
your behalf are performing operations, if the “property
damage” arises out of those operations; or

(6) That particular part of any property that must be restored,
repaired, or replaced because “your work” was incorrectly
performed on it.

* * *

Paragraph (6) of this exclusion does not apply to “property
damage” included in the “products-completed operations hazard”.

* * *
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 12 of 14

32.

Damage To Your Work

“Property damage” to “your work” arising out of it or any part of it and

included in the “products-completed operations hazard”.

This exclusion does not apply if the damaged work or the work out of
which the damage arises was performed on your behalf by a sub-
contractor.

C&F Specialty and Seneca seek a declaration that they have no duty to indemnify

Kreunen for the cost of repairing or replacing its defective work on the Church building’s roofs.

E.

33.

Work Height Exclusion

The C&F Specialty Policy contains a “Work Height Exclusion (Greater Than

Four Stories)” Endorsement, which states in relevant part as follows:

WORK HEIGHT EXCLUSION (Greater than Four Stories)

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE

PART

SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, 2. Exclusions is amended and the
following exclusion added:

Work Height
This insurance does not apply to:

(1) "bodily injury" or "property damage" arising directly or indirectly out of
ongoing operations performed, by you or on your behalf, on the exterior
of any building or structure which is the greater of four (4) stories or 48
feet above ground level in height; or

(2) "bodily injury" or "property damage" included in the "products-
completed operations hazard" and arising directly or indirectly out of
“your work" performed on the exterior of any building or structure
which is the greater of four (4) stories or 48 feet above ground level in
height.
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 13 of 14

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

34. | The Seneca Policy contains a “Work Height Exclusion” Endorsement, which
states in relevant part as follows:
WORK HEIGHT EXCLUSION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE
PART

SECTION I - COVERAGES, COVERAGE A BODILY INJURY AND
PROPERTY DAMAGE LIABILITY, 2. Exclusions is amended and the
following exclusion added:

Work Height
This insurance does not apply to:
(1) “bodily injury" or "property damage" arising out of or resulting
from ongoing operations performed above a ground height of four
(4) stories or 48 feet on any building or structure conducted by you
or on your behalf for yourself or for others; or
(2) "bodily injury" or "property damage" included in the "products-
completed operations hazard" and arising out of or resulting from

"your work" performed above a ground height of four (4) stories or
48 feet on any building or structure.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

35. | C&F Specialty and Seneca seek a declaration that they have no duty to indemnify
Kreunen to the extent it is determined that Kreunen’s work on the Church’s building roofs

involved work performed at a height greater than forty-eight feet above the ground.
Case 3:19-cv-00732-DPJ-FKB Document1 Filed 10/15/19 Page 14 of 14

PRAYER FOR RELIEF

WHEREFORE, C&F Specialty and Seneca pray for judgment against the Defendants
named herein as follows:

A. For a judicial determination declaring that the C&F Specialty Policy does not
provide coverage for any claims in the Underlying Lawsuit and that C&F Specialty has no duty
to indemnify Kreunen against any claims in the Underlying Lawsuit;

B. For a judicial determination declaring that the Seneca Policy does not provide
coverage for any claims in the Underlying Lawsuit and that Seneca has no duty to indemnify
Kreunen against any claims in the Underlying Lawsuit; and

G. For such other and further relief as this Court may deem just and proper.

Respectfully submitted, this the // day of Oc tober , 2019.

a M. WILLIAMS (#102541)
ENNIFER M. YOUNG (#103758)
ATTORNEYS FOR CRUM & FORSTER

SPECIALTY INSURANCE COMPANY AND
SENECA SPECIALTY INSURANCE COMPANY

GALLOWAY, JOHNSON, TOMPKINS,

BURR & SMITH

2510 14th Street, Suite 910

Gulfport, MS 39501

Telephone: 228-214-4250

Facsimile: 228-214-9650

Email: mwilliams@gallowaylawfirm.com
jvoune(@eallowaylawfirm.com

 

 
